Citation Nr: 1019853	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO. 08-16 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for insomnia, claimed as 
a sleep disorder, including as secondary to the service-
connected bilateral knee disabilities.

2. Entitlement to service connection for depression, 
including as secondary to the service-connected bilateral 
knee disabilities.

3. Entitlement to an initial rating in excess of 10 percent 
for the service-connected arthritis, right knee.

4. Entitlement to an initial rating in excess of 10 percent 
for the service-connected arthritis, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1974 through 
September 1977. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
his depression and insomnia, which he contends are caused by 
his service-connected knee disabilities. Generally, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008); Pond 
v. West, 12 Vet. App. 341, 346 (1999). Under 38 C.F.R. § 
3.310(a), service connection may also be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.

The Veteran also appealed the 10 percent rating awarded for 
both his right and left knee arthritis. He was initially 
granted service connection for these disabilities in November 
2006, and a notice of disagreement was filed in November 
2007. Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must 
be considered in the context of the whole recorded history. 
Consistent with the facts found, the ratings may be higher or 
lower for different segments of the time, i.e., the ratings 
may be "staged." Id.

A review of the record in this case suggests that some VA 
treatment records may be missing from the claims folder. 
Outpatient records dating between November 2004 and December 
2007 are in the claims folder, as is one initial psychiatric 
treatment note dated in December 2009. There is a gap of two 
years in the records. In March 2008 and May 2008, the Veteran 
submitted written statements indicating that he was receiving 
treatment for his depression and insomnia at the VA Medical 
Center in Miami at the time. 2008 records are within the gap 
of time missing from the record. Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the Veteran with 
obtaining records in control of a federal department or 
agency, such as the VA Medical Center in Miami. This matter 
must be remanded to ensure that VA has met this duty to 
assist.

The Board also notes that the most recent VA examination for 
the Veteran's service connected bilateral knee disabilities 
was in June 2007, nearly three years ago. At his December 
2009 Travel Board Hearing, the Veteran clearly testified that 
his knee disabilities had significantly worsened in the 
previous year. See hearing transcript at pages 15-16. The 
United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which 


addresses the level of impairment of the disability since the 
previous examination. Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).Considering the remote 
nature of the most recent report, coupled with the Veteran's 
testimony suggesting that the knees have worsened, the Board 
finds that a current VA examination is warranted prior to the 
Board's adjudication of the knee claims. As such, these 
issues are remanded for this additional development. 
38 C.F.R. § 3.159(c)(4) (2009).

Also, a review of the file reveals that VA has not afforded 
the Veteran the benefit of a VA examination and opinion with 
regard to his claims that he has depression and insomnia 
secondary to his service-connected knee disabilities. Again, 
under 38 C.F.R. § 3.310(a), service connection may be granted 
on a secondary basis for a disability that is proximately due 
to a service-connected disability. The VA outpatient 
treatment records show that the Veteran is currently treating 
for depression and insomnia. See December 2009 outpatient 
psychiatric note. VA's duty to assist includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination. See Duenas v. Principi, 18 Vet. App. 
512 (2004). In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court discussed the steps to be taken in determining 
whether a VA examination is necessary prior to final 
adjudication of a claim. 

According to McLendon, in disability compensation claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. 38 U.S.C.A. §5103A(d)(2) (West 
2002), 38 C.F.R. §3.159(c)(4)(i) (2009). The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83. The Board finds that 
an examination to determine the etiology of the Veteran's 
depression and insomnia is needed in this case.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist under 38 C.F.R. § 3.159(c)(2), by 
obtaining all relevant, non-duplicative VA 
treatment records from any VA healthcare 
facility, including but not limited to the 
2008 and 2009 records from the VA Medical 
Center in Miami, Florida.

2. Afford the Veteran a VA examination to 
determine the current severity of his left 
and right knee disabilities. All necessary 
testing and examination must occur and the 
examiner should provide a detailed review 
of the Veteran's current complaints, as 
well as findings as to the nature, extent, 
and current severity of symptoms caused by 
the service-connected knee disabilities. 
The examiner should provide a complete 
rationale for any opinion offered in the 
examination report as to the nature and 
extent of severity of the disability 
examined. 

The examiner should report all findings 
and note all associated symptoms of the 
service-connected right and left knee 
disabilities. The examiner should provide 
the range of motion of the knees in 
degrees, as well as note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors. 



3. Afford the Veteran an appropriate VA 
examination(s) as to his claimed insomnia 
and depression, and whether they are 
secondary to his service-connected knee 
disabilities. The entire claims folder 
must be provided to the examiner in 
association with the examination. 
Following examination of the Veteran and a 
review of the record, the examiner should 
provide an opinion regarding the etiology 
of the Veteran's (1) insomnia, and (2) 
depression, by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's (1) 
insomnia, and (2) depression was caused by 
his service-connected right and/or left 
knee disabilities? If the answer to this 
question is in the negative, the examiner 
is asked to review the claims folder in 
full, including the Veteran's service 
treatment records, and provide an opinion 
as to whether it is as likely as not that 
his (1) insomnia, and (2) depression, were 
incurred in service or are otherwise 
related to service.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


